The violation of the rules of the road by the defendant Murtherspauch in this case was the result simply of inadvertence on his part. On the evidence it was simply a matter of negligence and was not a deliberate violation of the law or even recklessness.
The imposition of the penalty of double or treble damages should be reserved for cases which involve offenses more serious than simple negligence. Such a penalty should be imposed only where the violation of the rules of the road has been deliberate or at least under conditions which indicate that the defendant was conducting himself with reckless disregard of the rights of others.
   The motion to double or treble the damages is denied.